         Case 1:19-cv-11268-PGG Document 26 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIE ALEXANDRINE BALDIA,
a/k/a MARIE ALEXANDRINE NADELA,
on behalf of herself and of all others
similarly situated,                                                 ORDER
                           Plaintiff,
                                                             19 Civ. 11268 (PGG)
             - against -

RN EXPRESS STAFFING REGISTRY
LLC, SALLY NUNEZ and ALEXANDER
ALEJANDRINO,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that Plaintiff will file any Amended Complaint by July 6,

2020. By July 25, 2020, the parties are directed to file a joint letter regarding contemplated

motion practice, as well as a new proposed case management plan. The Clerk of the Court is

directed to terminate the motion (Dkt. No. 18).

Dated: New York, New York
       June 25, 2020
